 

Exhibit 10.1

 

LETTER AGREEMENT

 

Via Email

 

Oleg Firer

3363 NE 163rd St., Suite 705

North Miami Beach, FL 33160

Email: ofirer@unifiedpayments.com

 

Steven Wolberg

3363 NE 163rd St., Suite 705

North Miami Beach FL 33160

Email: swolberg@netelement.com

 

Georgia Notes 18 LLC

4000 NE 168th Street, Unit 101,

North Miami Beach, Florida 33160

Attention: Anzheliqua Zalkin

Fax: 786-272-0696

Email: georgianotes@gmail.com

 

Vladimir Sadovskiy

3363 NE 163 Street, Suite 705

North Miami Beach, FL 33160

Fax: 786-272-0696

Email: vlad@newedgepayments.com

 

Re:Exchange of Shares

 

This letter agreement is dated as of August 28, 2013 (the “Effective Date”).

 

Reference is made to (i) 100,000 shares of common stock, par value $0.0001 per
share (“TOT Common Stock”), of TOT Group, Inc., a Delaware corporation (“TOT
Group”), which shares were issued by TOT Group to Unified Payments, LLC, a
Delaware limited liability company (“Unified”), and are evidenced by Stock
Certificate No. C-2.

 

The parties hereto acknowledge that Unified made a distribution of all of the
100,000 shares of TOT Common Stock to the following members of Unified in
proportions set forth next to the name of each such distributee (each, a
“Distributee” and, collectively, the “Distributees”):

 

Oleg Firer45,000 shares of TOT Common Stock (representing 4.5% of the total
issued and outstanding TOT Common Stock as of the Effective Date);

 

 

 

 

Steven Wolberg20,000 shares of TOT Common Stock (representing 2% of the total
issued and outstanding TOT Common Stock as of the Effective Date);      Georgia
Notes 18 LLC,
a Florida limited
liability company (“Georgia Notes”)30,000 shares of TOT Common Stock
(representing 3% of the total issued and outstanding TOT Common Stock as of the
Effective Date);      Vladimir Sadovskiy5,000 shares of TOT Common Stock
(representing 0.5% of the total issued and outstanding TOT Common Stock as of
the Effective Date).

 

The parties hereto further acknowledge that, in furtherance of this
distribution, the Stock Certificate No. C-2 evidencing 100,000 shares of TOT
Common Stock was cancelled and replaced with:

 

(1) Stock Certificate No. C-3 evidencing 45,000 shares of TOT Common Stock
issued to Oleg Firer;

 

(2) Stock Certificate No. C-4 evidencing 20,000 shares of TOT Common Stock
issued to Steven Wolberg;

 

(3) Stock Certificate No. C-5 evidencing 30,000 shares of TOT Common Stock
issued to Georgia Notes; and

 

(4) Stock Certificate No. C-6 evidencing 5,000 shares of TOT Common Stock issued
to Vladimir Sadovskiy.

 

The parties hereby agree as follows:

 

1.Each Distributee hereby represents and warrants to NETE as follows: (a)
Distributee has all necessary power and authority to execute and deliver this
letter agreement (including Exhibit A hereto) and to perform the obligations to
be performed by Distributee; (b) this letter agreement has been duly executed
and delivered by Buyer and this letter agreement (including Exhibit A hereto)
constitutes the legal, valid and binding obligations of Distributee enforceable
against Distributee in accordance with its terms and (c) neither Distributee nor
any of its principals, officers or directors (as applicable) has retained or
authorized any investment banker, broker, finder or other intermediary to act on
behalf of Distributee or incurred any liability for any banker’s, broker’s or
finder’s fees or commissions in connection with the transactions contemplated by
this letter agreement.

 



-2-

 

 

2.Exchange of Shares of TOT Common Stock. Subject to approval of the
stockholders of Net Element International, Inc., a Delaware corporation
(“NETE”), at the 2013 annual meeting of stockholders of NETE of the transactions
described in this paragraph 2, including the issuance of the applicable shares
of common stock, par value $0.0001 per share, of NETE (“NETE Stock”) in
furtherance of these transactions (the “Exchange”), as soon as practically
possible after such stockholders’ approval, and in any event prior to the
issuances of NETE Stock to Aptito.com, Inc. (or its affiliate or related
person), Evgueny Finckestein, Curtis Wolfe and/or either Igor Krutoy or any of
his related entities or Kenes Rakishev or any of his related entities (as
applicable), the following transactions shall take place:

 

(i)45,000 shares of TOT Common Stock issued to Oleg Firer pursuant to the Stock
Certificate No. C-3 shall be exchanged for NETE Stock as follows: (1) Oleg Firer
shall transfer the shares of TOT Common Stock evidenced by the Stock Certificate
No. C-3 to NETE by endorsing (by way of executing and delivering stock power)
such certificate over to NETE and delivering such certificate to NETE’s
President; and (2) upon such endorsement and delivery, NETE shall issue to Oleg
Firer such number of shares of NETE stock that would equal 4.5% of the total
issued and outstanding shares of NETE Stock at the time of such issuance.

 

(ii)20,000 shares of TOT Common Stock issued to Steven Wolberg pursuant to the
Stock Certificate No. C-4 shall be exchanged for NETE Stock as follows: (1)
Steven Wolberg shall transfer the shares of TOT Common Stock evidenced by the
Stock Certificate No. C-4 to NETE by endorsing (by way of executing and
delivering stock power) such certificate over to NETE and delivering such
certificate to NETE’s President; and (2) upon such endorsement and delivery,
NETE shall issue to Steven Wolberg such number of shares of NETE stock that
would equal 2% of the total issued and outstanding shares of NETE Stock at the
time of such issuance.

 

(iii)30,000 shares of TOT Common Stock issued to Georgia Notes pursuant to the
Stock Certificate No. C-5 shall be exchanged for NETE Stock as follows: (1)
Georgia Notes shall transfer the shares of TOT Common Stock evidenced by the
Stock Certificate No. C-5 to NETE by endorsing (by way of executing and
delivering stock power) such certificate over to NETE and delivering such
certificate to NETE’s President; and (2) upon such endorsement and delivery,
NETE shall issue to Georgia Notes such number of shares of NETE stock that would
equal 3% of the total issued and outstanding shares of NETE Stock at the time of
such issuance.

 

(iv)5,000 shares of TOT Common Stock issued to Vladimir Sadovskiy pursuant to
the Stock Certificate No. C-6 shall be exchanged for NETE Stock as follows: (1)
Vladimir Sadovskiy shall transfer the shares of TOT Common Stock evidenced by
the Stock Certificate No. C-6 to NETE by endorsing (by way of executing and
delivering stock power) such certificate over to NETE and delivering such
certificate to NETE’s President; and (2) upon such endorsement and delivery,
NETE shall issue to Vladimir Sadovskiy such number of shares of NETE stock that
would equal 0.5% of the total issued and outstanding shares of NETE Stock at the
time of such issuance.

 



-3-

 

 

3.Voting Agreement. Mike Zoi and Kenges Rakishev shall, and shall cause their
respective controlled entities that hold shares of NETE Stock to, vote at NETE’s
stockholders 2013 annual meeting in favor of the Exchange and the issuance of
the applicable shares of NETE Stock in furtherance of the Exchange
(collectively, the “New Shares”).

 

4.Securities Laws Representations. The Distributees understand and acknowledge
that the issuance of the New Shares shall be unregistered in reliance on the
applicable exemption under the federal securities laws, and any dispositions of
the New Shares shall be subject to Rule 144 under the Securities Act of 1933. In
connection with the issuance of the New Shares and as a condition to the
issuance of such shares by NETE, each of the Distributees hereby provides to
NETE the representations and warranties set forth in Exhibit A hereto.

 

5.Notices. All notices, requests, demands, and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given (i) when delivered by verifiable facsimile or electronic mail
transmission, unless such delivery is made on a day that is not a business day,
in which case such delivery will be deemed to be made on the next succeeding
business day or (ii) on the next business day after timely delivery to a
reputable overnight courier, to the parties at the addresses set forth on the
first page hereto.

 

6.General. This letter agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto. This letter agreement may not
be amended or modified in any respect, except by the written agreement of the
parties hereto. No party hereto may, without the prior written consent of the
other party hereto, assign or otherwise transfer, in whole or in part, any of
its rights and obligations under this letter agreement. Except as expressly
provided for herein, nothing in this letter agreement shall confer any rights
upon any person that is not a party hereto or the successor or permitted
assignee of a party to this letter agreement. This letter agreement may be
executed and delivered (including by facsimile transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed and delivered shall be deemed to be an original but all
of which taken together shall constitute one and the same agreement. Copies of
executed counterparts transmitted by telecopy or other electronic transmission
service shall be considered original executed counterparts.

 

7.Governing Law. This letter agreement shall be governed by, and shall be
construed, interpreted and enforced in accordance with the laws of the State of
Florida without regard to its choice of law provisions that would require the
application of the law of another jurisdiction.

 



-4-

 

 

8.Venue. Any action or proceeding brought to enforce, challenge or construe the
terms or making of this letter agreement, and any claims arising out of or
related to this letter agreement, shall be exclusively brought and litigated
exclusively in a state or federal court having subject matter jurisdiction and
located in Miami-Dade County, Florida. For the purpose of any action or
proceeding instituted with respect to any claim arising out of or related to
this letter agreement, each party hereby irrevocably submits to the exclusive
jurisdiction of the state or federal courts having subject matter jurisdiction
and located in Miami-Dade County, Florida. Each party hereby irrevocably waives
any objection or defense which it may now or hereafter have of improper venue,
forum non conveniens, or lack of personal jurisdiction. Each party further
irrevocably consents to the service of process out of such courts by the mailing
of a copy thereof, by registered mail, postage prepaid, to the party and agrees
that such service, to the fullest extent permitted by applicable laws, (i) shall
be deemed in every respect effective service of process upon it in any suit,
action or proceeding arising out of or related to this letter agreement and
(ii) shall be taken and held to be valid personal service upon and personal
delivery to it. Nothing herein contained shall affect the right of each party to
serve process in any other manner permitted by applicable laws.

 

9.Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY WITH RESPECT
TO ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LETTER AGREEMENT.

 

[Signatures are on next page.]

 

-5-

 

 

Please indicate your consent to the terms of this letter agreement by signing
and dating this letter agreement and returning it to the undersigned.

 

 

  NET ELEMENT INTERNATIONAL, INC.           By:  /s/ Jonathan New   Name:
Title: Jonathan New
CFO

 

 

Agreed and accepted by:                             /s/ Oleg Firer         OLEG
FIRER                             /s/ Steven Wolberg         STEVEN WOLBERG    
                        /s/ Vladimir Sadovskiy         VLADIMIR SADOVSKIY      
 

 

 

GEORGIA NOTES 18, LLC                                 By: /s/ Anzheliqua Zalkin
        Name: Anzheliqua Zalkin         Title: Managing Member                  
              /s/ Kenges Rakishev         KENGES RAKISHEV                      
          /s/ Mike Zoi         MIKE ZOI        

 

-6-

 

 

Exhibit A

 

Representations and Warranties

 

As a condition to the issuance of the New Shares to any of the Distributees,
each Distributee hereby represents and warrants to NETE as follows:

 

Distributee acknowledges that the issuance to it of the shares of common stock
of NETE representing the New Shares has not been reviewed by the United States
Securities and Exchange Commission or any state securities regulatory authority
because such transaction is intended to be exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and applicable state securities laws. Distributee understands that each of NETE
is relying upon the truth and accuracy of, and Distributee’s compliance with,
the representations, warranties, acknowledgments and understandings of
Distributee set forth in this letter agreement in order to determine the
availability of such exemptions and the eligibility of Distributee to acquire
the New Shares.

 

Distributee represents that the New Shares are being acquired by Distributee for
its own account, for investment purposes only and not with a view to or for
distribution or resale to others in contravention of the registration
requirements of the Securities Act or applicable state securities laws.
Distributee agrees that it will not sell or otherwise transfer any of the New
Shares unless such transfer or resale is registered under the Securities Act and
applicable state securities laws or unless exemptions from such registration
requirements are available.

 

Distributee has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of Distributee’s
investment in NETE through Distributee’s acquisition of the New Shares.
Distributee is able to bear the economic risk of its investment in NETE through
Distributee’s acquisition of the New Shares for an indefinite period of time. At
the present time, Distributee can afford a complete loss of such investment and
has no need for liquidity in such investment.

 

Distributee recognizes that its acquisition of the New Shares involves a high
degree of risk in that: (a) an investment in NETE is highly speculative and only
Distributee who can afford the loss of their entire investment should consider
investing in NETE and securities of NETE; (b) transferability of the New Shares
is limited; (c) NETE has experienced recurring losses and it must raise
substantial additional capital in order to continue operating its business; (d)
subsequent equity financings will dilute the ownership and voting interests of
Distributee and equity securities issued by NETE to other persons or entities
may have rights, preferences or privileges senior to the rights of Distributee;
(e) any debt financing that may be obtained by NETE must be repaid regardless of
whether NETE generates revenues or cash flows from operations and may be secured
by substantially all of NETE’s assets; (f) there is absolutely no assurance that
any type of financing on terms acceptable to NETE will be available to NETE or
otherwise obtained by NETE; and (g) if NETE is unable to obtain additional
financing or is unable to obtain additional financing on terms acceptable to it,
then NETE may be unable to implement its business plans or take advantage of
business opportunities, which could have a material adverse effect on NETE’s
business prospects, financial condition and results of operations and may
ultimately require NETE to suspend or cease operations.

 



-7-

 

 

Distributee acknowledges that he has prior investment experience and that he
recognizes and fully understands the highly speculative nature of Distributee’s
investment in NETE pursuant to its acquisition of the New Shares. Distributee
acknowledges that he, either alone or together with its professional advisors,
has the capacity to protect its own interests in connection with this
transaction.

 

Distributee acknowledges that it has carefully reviewed the this letter
agreement and NETE’s filings with the United States Securities and Exchange
Commission, which are available on the Internet at www.sec.gov, all of which
documents and filings Distributee acknowledges have been made available to it.
Distributee has been given the opportunity to ask questions of, and receive
answers from, NETE concerning this letter agreement, the issuance to it of the
New Shares, and NETE’s business, operations, financial condition and prospects,
and Distributee has been given the opportunity to obtain such additional
information, to the extent NETE possesses such information or can acquire it
without unreasonable effort or expense, necessary to verify the accuracy of same
as Distributee reasonably desires in order to evaluate its investment in NETE
pursuant its acquisition of the New Shares. Distributee fully understands all of
such documents and filings and has had the opportunity to discuss any questions
regarding any of such documents or filings with its legal counsel and tax,
investment and other advisors. Notwithstanding the foregoing, Distributee
acknowledges and agrees that the only information upon which it has relied upon
in executing this letter agreement is the information set forth in this letter
agreement and NETE’s filings with the United States Securities and Exchange
Commission. Distributee acknowledges that it has received no representations or
warranties from NETE, its employees, agents or attorneys in making this
investment decision. Distributee acknowledges that it does not desire to receive
any further information from NETE or any other person or entity in order to make
a fully informed decision of whether or not to execute this letter agreement and
accept the New Shares.

 

Distributee acknowledges that the issuance to it of the New Shares may involve
tax consequences to Distributee. Distributee acknowledges and understands that
Distributee must retain its own professional advisors to evaluate the tax and
other consequences of Distributee’s receipt of the New Shares.

 

Distributee understands and acknowledges that NETE is under no obligation to
register the resale of the New Shares under the Securities Act or any state
securities laws. Distributee agrees that NETE may, if it desires, permit the
transfer of the New Shares out of Distributee’s name only when Distributee’s
request for transfer is accompanied by an opinion of counsel reasonably
satisfactory to NETE that the proposed transfer satisfies an applicable
exemption from registration requirements under the Securities Act and applicable
state securities laws.

 



-8-

 

 

Distributee understands that the certificate(s) representing the New Shares
shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the New Shares):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR (B)
AN OPINION OF COUNSEL, IN A REASONABLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS, OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.

 

The legend set forth above will be removed, and NETE will issue a certificate
without such legend to the holder of the New Shares upon which it is stamped,
only if (a) such New Shares are being sold pursuant to an effective registration
statement under the Securities Act, (b) such holder delivers to NETE an opinion
of counsel, in a reasonably acceptable form to NETE, that the disposition of the
New Shares is being made pursuant to an exemption from federal and state
registration requirements, or (c) such holder provides NETE with reasonable
assurance that a disposition of the New Shares may be made pursuant to Rule 144
under the Securities Act without any restriction as to the number of shares
acquired as of a particular date that can then be immediately sold.

 

Distributee acknowledges that he has a preexisting personal or business
relationship with NETE or one or more of its officers, directors or controlling
persons.

 

Distributee represents and warrants that he was not induced to invest in NETE
(pursuant to the issuance to it of the New Shares) by any form of general
solicitation or general advertising, including, but not limited to, the
following: (a) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media (including via the
Internet) or broadcast over the news or radio; and (b) any seminar or meeting
whose attendees were invited by any general solicitation or advertising.

 

Each Distributee’s current address is as stated on the first page of the letter
agreement.

 



-9-

 

 